In this action to recover damages for personal injuries, a note of issue was served for the June, 1948 Term. On February 23,1954 appellant’s attorney of record was disbarred. On October 11, 1954 the action was dismissed for failure to proceed to trial. By a notice of motion dated March 15, 1955 *866an attorney designating himself as “ Trial Counsel ” for appellant’s attorney of record, naming the disbarred attorney, moved to vacate the order of dismissal. The motion was denied by an order dated April 1, 1955. By notice of motion dated May 2, 1955 the same attorney, similarly designating himself, moved to reargue the motion to vacate the dismissal. The motion for reargument was granted by an order dated August 18, 1955, but the original determination was adhered to. This appeal is from the order dated August 18, 1955. Order reversed, without costs, and motion for reargument dismissed. When the attorney of record was disbarred, all authority for trial counsel to act in this action ceased. Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.